The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           DETAILED ACTION
Status of Claims

Applicant’s amendment in the “Amendment/Req. Reconsideration-After Non-Final Reject”, filed on 07/22/2022, is acknowledged. Applicant's amendment of claims 1 and 3 filed in “Claims” filed on 07/22/2022 with the same reply, have been entered by Examiner. 
This office action considers claims 1 and 3-18 pending for prosecution.
Reason for Allowances
Claims 1 and 3-18 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.
Regarding Claim 1: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a printed circuit board including an electrode for a connection of each of the leads and the die pad, a wiring pattern, and an opening exposing a part of a surface of the die pad; the semiconductor element mounted on the surface of the die pad exposed through the opening or mounted on a surface of a metal block bonded to the surface of the die pad exposed through the opening, and connected to the wiring pattern with a metal wire, the surface of the metal block being opposite to a surface facing the die pad; electronic components connected to the wiring pattern and mounted on a surface of the printed circuit board opposite to a surface thereof facing the lead frame; and a sealing resin to seal the printed circuit board, the semiconductor element, the electronic components, and the metal wire so as to expose rear surfaces of the leads and the die pad opposite to surfaces facing the printed circuit board[[; ]],wherein the printed circuit board has through holes provided around the leads on an outer periphery thereof in which the wiring pattern is not formed so as to allow air, if present in the sealing resin, to be released through the through holes”, as recited in Claim 1, in combination with the remaining limitations of the claim.			
Claims 4-8, 12-14, and 16-18, are allowed as those inherit the allowable subject matter from claim 1. 	
Regarding Claim 3: this is allowed, because the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a printed circuit board including an electrode for a connection of each of the leads and the die pad, a wiring pattern, and an opening exposing a part of a surface of the die pad; 2Application No. 16/963,677 Docket No. 022000-ME0020 the semiconductor element mounted on the surface of the die pad exposed through the opening or mounted on a surface of a metal block bonded to the surface of the die pad exposed through the opening, and connected to the wiring pattern with a metal wire, the surface of the metal block being opposite to a surface facing the die pad; electronic components connected to the wiring pattern and mounted on a surface of the printed circuit board opposite to a surface thereof facing the lead frame; and a sealing resin to seal the printed circuit board, the semiconductor element, the electronic components, and the metal wire so as to expose rear surfaces of the leads and the die pad opposite to surfaces facing the printed circuit board[[;]],wherein the printed circuit board has concave portions provided around the leads on an outer periphery thereof in which the wiring pattern is not formed so as to allow air, if present in the sealing resin, to be released through the concave portions”, as recited in Claim 3, in combination with the remaining limitations of the claim.
Claims 9-11 and 15, are allowed as those inherit the allowable subject matter from claim 3.
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.
Ikuma et al. (US 20140252569 A1; hereinafter Ikuma) 
Wang et al. (US 20170079128 A1; hereinafter Wang) 
Saso (US 20050012192 A1; hereinafter Saso) 
Moriya et al. (US 20140070394 A1; hereinafter Moriya) 
Sengupta et al. (US 20160090298 A1; hereinafter Sengupta) 
Jensen et al. (US 20110180919 A1; hereinafter Jensen) 
Masumoto et al. (US 20110024899 A1; hereinafter Masumoto) 
Prior Art Ikuma teaches a high-frequency semiconductor package including: a base which is made of metal and is a grounding portion; a multi-layer wiring resin substrate; a first internal conductor film; and a lid. The multi-layer wiring resin substrate is provided on a top surface of the base, and has a frame shape in which a first cavity from which the top surface of the base is exposed is formed ([Abstract]), wherein (Fig.1+; [0008+]) a base which is made of metal and is a grounding portion; a frame-shaped multi-layer wiring resin substrate which is provided on a top surface of the base and in which a first cavity from which the top surface of the base is exposed is formed; a first internal conductor film which covers the top surface of the multi-layer wiring resin substrate and an inner wall surface of the first cavity, and is electrically connected with the base; and a lid which is attached onto the multi-layer wiring resin substrate and seals and covers the first cavity; wherein the multi-layer wiring resin substrate has a through-hole which electrically connects an internal electrode which is formed on a top surface of the multi-layer wiring resin substrate, and an external connection terminal which is formed to be insulated from the internal electrode and the base; a first groove which is provided from a lateral surface of the external connection terminal to a lateral surface of the multi-layer wiring resin substrate; and a first lateral surface conductor film which is provided in the first groove, wherein the first lateral surface conductor film is provided to be insulated from the first conductor film. But, Prior Art Ikuma does not expressly teach a printed circuit board including an electrode for a connection of each of the leads and the die pad, a wiring pattern, and an opening exposing a part of a surface of the die pad; the semiconductor element mounted on the surface of the die pad exposed through the opening or mounted on a surface of a metal block bonded to the surface of the die pad exposed through the opening, and connected to the wiring pattern with a metal wire, the surface of the metal block being opposite to a surface facing the die pad; electronic components connected to the wiring pattern and mounted on a surface of the printed circuit board opposite to a surface thereof facing the lead frame; and a sealing resin to seal the printed circuit board, the semiconductor element, the electronic components, and the metal wire so as to expose rear surfaces of the leads and the die pad opposite to surfaces facing the printed circuit board[[; ]],wherein the printed circuit board has through holes provided around the leads on an outer periphery thereof in which the wiring pattern is not formed so as to allow air, if present in the sealing resin, to be released through the through holes (claim 1); or a printed circuit board including an electrode for a connection of each of the leads and the die pad, a wiring pattern, and an opening exposing a part of a surface of the die pad; 2Application No. 16/963,677 Docket No. 022000-ME0020 the semiconductor element mounted on the surface of the die pad exposed through the opening or mounted on a surface of a metal block bonded to the surface of the die pad exposed through the opening, and connected to the wiring pattern with a metal wire, the surface of the metal block being opposite to a surface facing the die pad; electronic components connected to the wiring pattern and mounted on a surface of the printed circuit board opposite to a surface thereof facing the lead frame; and a sealing resin to seal the printed circuit board, the semiconductor element, the electronic components, and the metal wire so as to expose rear surfaces of the leads and the die pad opposite to surfaces facing the printed circuit board[[;]],wherein the printed circuit board has concave portions provided around the leads on an outer periphery thereof in which the wiring pattern is not formed so as to allow air, if present in the sealing resin, to be released through the concave portions (claim 3).
Prior Art Wang teaches a package carrier includes a substrate, at least one heat conducting element, an insulating material, a first patterned circuit layer and a second patterned circuit layer. The substrate has an upper surface, a lower surface and a through hole. The heat conducting element is disposed inside the through hole and has a first surface and a second surface. The insulating material has a top surface, a bottom surface and at least one cavity extending from the top surface to the heat conducting element ([Abstract]), wherein (Fig.1A+; [0029+])  a substrate, having an upper surface and a lower surface opposite to each other, and a through hole connecting the upper surface and the lower surface; at least one heat conducting element, disposed inside the through hole and having a first surface and a second surface opposite to each other, wherein a thickness of the heat conducting element is smaller than a thickness of the substrate; an insulating material, located between the heat conducting element and an inner wall of the through hole, wherein the heat conducting element is fixed in the through hole by the insulating material, the insulating material has a top surface and a bottom surface opposite to each other, the top surface of the insulating material and the upper surface of the substrate are approximately coplanar, and the bottom surface of the insulating material, the lower surface of the substrate and the second surface of the heat conducting element are approximately coplanar, and the insulating material and the heat conducting element define at least one cavity extending from the top surface of the insulating material to the heat conducting element and the cavity exposes a portion of the first surface of the heat conducting element; a first patterned circuit layer, disposed on the upper surface of the substrate and the top surface of the insulating material, and exposing portions of the substrate and the top surface; and a second patterned circuit layer, disposed on the lower surface of the substrate and the bottom surface of the insulating material, and exposing portions of the substrate and the bottom surface. But, Prior Art Wang does not expressly teach a printed circuit board including an electrode for a connection of each of the leads and the die pad, a wiring pattern, and an opening exposing a part of a surface of the die pad; the semiconductor element mounted on the surface of the die pad exposed through the opening or mounted on a surface of a metal block bonded to the surface of the die pad exposed through the opening, and connected to the wiring pattern with a metal wire, the surface of the metal block being opposite to a surface facing the die pad; electronic components connected to the wiring pattern and mounted on a surface of the printed circuit board opposite to a surface thereof facing the lead frame; and a sealing resin to seal the printed circuit board, the semiconductor element, the electronic components, and the metal wire so as to expose rear surfaces of the leads and the die pad opposite to surfaces facing the printed circuit board[[; ]],wherein the printed circuit board has through holes provided around the leads on an outer periphery thereof in which the wiring pattern is not formed so as to allow air, if present in the sealing resin, to be released through the through holes (claim 1); or a printed circuit board including an electrode for a connection of each of the leads and the die pad, a wiring pattern, and an opening exposing a part of a surface of the die pad; 2Application No. 16/963,677 Docket No. 022000-ME0020 the semiconductor element mounted on the surface of the die pad exposed through the opening or mounted on a surface of a metal block bonded to the surface of the die pad exposed through the opening, and connected to the wiring pattern with a metal wire, the surface of the metal block being opposite to a surface facing the die pad; electronic components connected to the wiring pattern and mounted on a surface of the printed circuit board opposite to a surface thereof facing the lead frame; and a sealing resin to seal the printed circuit board, the semiconductor element, the electronic components, and the metal wire so as to expose rear surfaces of the leads and the die pad opposite to surfaces facing the printed circuit board[[;]],wherein the printed circuit board has concave portions provided around the leads on an outer periphery thereof in which the wiring pattern is not formed so as to allow air, if present in the sealing resin, to be released through the concave portions (claim 3).
Prior Art Saso teaches a hybrid integrated circuit (HIC) and, more particularly, to a hybrid integrated circuit having high heat dissipation capability and electromagnetic field shielding capability while being compact ([0002]), wherein (Fig. 1+; [0024+]) a first wiring substrate comprising a plurality of signal line layers and a plurality of ground conductive layers, each of the signal line layers and a corresponding one of the ground conductive layers making up a microstrip line; a cavity formed in the first wiring substrate to expose one of the ground conductive layers at a bottom of the cavity; a semiconductor chip mounted in the cavity and having a bottom surface fixed to the one of the ground conductive layers; and a mounting component mounted to an upper surface of the first wiring substrate but not above the cavity. But, Prior Art Saso does not expressly teach a printed circuit board including an electrode for a connection of each of the leads and the die pad, a wiring pattern, and an opening exposing a part of a surface of the die pad; the semiconductor element mounted on the surface of the die pad exposed through the opening or mounted on a surface of a metal block bonded to the surface of the die pad exposed through the opening, and connected to the wiring pattern with a metal wire, the surface of the metal block being opposite to a surface facing the die pad; electronic components connected to the wiring pattern and mounted on a surface of the printed circuit board opposite to a surface thereof facing the lead frame; and a sealing resin to seal the printed circuit board, the semiconductor element, the electronic components, and the metal wire so as to expose rear surfaces of the leads and the die pad opposite to surfaces facing the printed circuit board[[; ]],wherein the printed circuit board has through holes provided around the leads on an outer periphery thereof in which the wiring pattern is not formed so as to allow air, if present in the sealing resin, to be released through the through holes (claim 1); or a printed circuit board including an electrode for a connection of each of the leads and the die pad, a wiring pattern, and an opening exposing a part of a surface of the die pad; 2Application No. 16/963,677 Docket No. 022000-ME0020 the semiconductor element mounted on the surface of the die pad exposed through the opening or mounted on a surface of a metal block bonded to the surface of the die pad exposed through the opening, and connected to the wiring pattern with a metal wire, the surface of the metal block being opposite to a surface facing the die pad; electronic components connected to the wiring pattern and mounted on a surface of the printed circuit board opposite to a surface thereof facing the lead frame; and a sealing resin to seal the printed circuit board, the semiconductor element, the electronic components, and the metal wire so as to expose rear surfaces of the leads and the die pad opposite to surfaces facing the printed circuit board[[;]],wherein the printed circuit board has concave portions provided around the leads on an outer periphery thereof in which the wiring pattern is not formed so as to allow air, if present in the sealing resin, to be released through the concave portions (claim 3).
Prior Art Moriya teaches a semiconductor device, and particularly to a semiconductor device that includes a semiconductor element that produces heat during operation and a substrate including the semiconductor element mounted thereon ([0002]), wherein (Fig. 1+; [0038+]) a heat dissipating substrate having a relatively high thermal conductivity, the heat dissipating substrate including at least one principal surface including an electric insulator provided with an outer conductor thereon; a wiring substrate mounted on the at least one principal surface of the heat dissipating substrate, having a thermal conductivity lower than that of the heat dissipating substrate, and including a wiring conductor mainly including silver or copper and located inside the wiring substrate, the wiring conductor being electrically connected to the outer conductor; and a semiconductor element that produces heat during operation, mounted on the at least one principal surface of the heat dissipating substrate, and including a lower-surface electrode located on a mounting surface facing the at least one principal surface of the heat dissipating substrate, the lower-surface electrode being electrically connected via the outer conductor to the wiring conductor. But, Prior Art Moriya does not expressly teach a printed circuit board including an electrode for a connection of each of the leads and the die pad, a wiring pattern, and an opening exposing a part of a surface of the die pad; the semiconductor element mounted on the surface of the die pad exposed through the opening or mounted on a surface of a metal block bonded to the surface of the die pad exposed through the opening, and connected to the wiring pattern with a metal wire, the surface of the metal block being opposite to a surface facing the die pad; electronic components connected to the wiring pattern and mounted on a surface of the printed circuit board opposite to a surface thereof facing the lead frame; and a sealing resin to seal the printed circuit board, the semiconductor element, the electronic components, and the metal wire so as to expose rear surfaces of the leads and the die pad opposite to surfaces facing the printed circuit board[[; ]],wherein the printed circuit board has through holes provided around the leads on an outer periphery thereof in which the wiring pattern is not formed so as to allow air, if present in the sealing resin, to be released through the through holes (claim 1); or a printed circuit board including an electrode for a connection of each of the leads and the die pad, a wiring pattern, and an opening exposing a part of a surface of the die pad; 2Application No. 16/963,677 Docket No. 022000-ME0020 the semiconductor element mounted on the surface of the die pad exposed through the opening or mounted on a surface of a metal block bonded to the surface of the die pad exposed through the opening, and connected to the wiring pattern with a metal wire, the surface of the metal block being opposite to a surface facing the die pad; electronic components connected to the wiring pattern and mounted on a surface of the printed circuit board opposite to a surface thereof facing the lead frame; and a sealing resin to seal the printed circuit board, the semiconductor element, the electronic components, and the metal wire so as to expose rear surfaces of the leads and the die pad opposite to surfaces facing the printed circuit board[[;]],wherein the printed circuit board has concave portions provided around the leads on an outer periphery thereof in which the wiring pattern is not formed so as to allow air, if present in the sealing resin, to be released through the concave portions (claim 3).
Prior Art Sengupta teaches an integrated device package is disclosed. The package includes a substrate comprising a cavity through a top surface of the substrate. A first integrated device die is positioned in the cavity. The first integrated device die includes one or more active components. A second integrated device die is attached to the top surface of the substrate and positioned over the cavity. The second integrated device die covers the cavity. Encapsulant can cover the second integrate device die ([Abstract]), wherein (Fig. 1A+; [0013+]) a substrate comprising a cavity through a top surface of the substrate; a first integrated device die positioned in the cavity, the first integrated device die comprising one or more active components; and a second integrated device die attached to the top surface of the substrate and positioned over the cavity, the second integrated device die covering the cavity; an encapsulant over the second integrated device die and portions of the top surface of the substrate; wherein the first integrated device die and the second integrated device die are each electrically connected to the substrate; wherein the cavity comprises air or a vacuum. But, Prior Art Sengupta does not expressly teach a printed circuit board including an electrode for a connection of each of the leads and the die pad, a wiring pattern, and an opening exposing a part of a surface of the die pad; the semiconductor element mounted on the surface of the die pad exposed through the opening or mounted on a surface of a metal block bonded to the surface of the die pad exposed through the opening, and connected to the wiring pattern with a metal wire, the surface of the metal block being opposite to a surface facing the die pad; electronic components connected to the wiring pattern and mounted on a surface of the printed circuit board opposite to a surface thereof facing the lead frame; and a sealing resin to seal the printed circuit board, the semiconductor element, the electronic components, and the metal wire so as to expose rear surfaces of the leads and the die pad opposite to surfaces facing the printed circuit board[[; ]],wherein the printed circuit board has through holes provided around the leads on an outer periphery thereof in which the wiring pattern is not formed so as to allow air, if present in the sealing resin, to be released through the through holes (claim 1); or a printed circuit board including an electrode for a connection of each of the leads and the die pad, a wiring pattern, and an opening exposing a part of a surface of the die pad; 2Application No. 16/963,677 Docket No. 022000-ME0020 the semiconductor element mounted on the surface of the die pad exposed through the opening or mounted on a surface of a metal block bonded to the surface of the die pad exposed through the opening, and connected to the wiring pattern with a metal wire, the surface of the metal block being opposite to a surface facing the die pad; electronic components connected to the wiring pattern and mounted on a surface of the printed circuit board opposite to a surface thereof facing the lead frame; and a sealing resin to seal the printed circuit board, the semiconductor element, the electronic components, and the metal wire so as to expose rear surfaces of the leads and the die pad opposite to surfaces facing the printed circuit board[[;]],wherein the printed circuit board has concave portions provided around the leads on an outer periphery thereof in which the wiring pattern is not formed so as to allow air, if present in the sealing resin, to be released through the concave portions (claim 3).
Prior Art Jensen teaches an integrated circuit package encloses a plurality of stacked integrated circuits that are each electrically coupled to an electrical contact located on a respective tier of the package base. The tiers of the integrated circuit package can have different elevations relative to a bottom surface of the integrated circuit package ([Abstract]), wherein (Fig. 1+; [0009+]) a package base defining a cavity and a plurality of tiers, wherein the plurality of tiers comprises a first tier and a second tier; a plurality of electrical contacts on the plurality of tiers, wherein the plurality of electrical contacts comprises a first electrical contact on the first tier and a second electrical contact on the second tier; a plurality of vias, wherein at least one of the plurality of vias is configured to electrically couple the first electrical contact to the second electrical contact; wherein the package base defines a bottom surface and the first tier has a first height relative to the bottom surface and the second tier has a second height relative to the bottom surface, wherein the first integrated circuit is positioned substantially at the first height and the second integrated circuit is positioned substantially at the second height. But, Prior Art Jensen does not expressly teach a printed circuit board including an electrode for a connection of each of the leads and the die pad, a wiring pattern, and an opening exposing a part of a surface of the die pad; the semiconductor element mounted on the surface of the die pad exposed through the opening or mounted on a surface of a metal block bonded to the surface of the die pad exposed through the opening, and connected to the wiring pattern with a metal wire, the surface of the metal block being opposite to a surface facing the die pad; electronic components connected to the wiring pattern and mounted on a surface of the printed circuit board opposite to a surface thereof facing the lead frame; and a sealing resin to seal the printed circuit board, the semiconductor element, the electronic components, and the metal wire so as to expose rear surfaces of the leads and the die pad opposite to surfaces facing the printed circuit board[[; ]],wherein the printed circuit board has through holes provided around the leads on an outer periphery thereof in which the wiring pattern is not formed so as to allow air, if present in the sealing resin, to be released through the through holes (claim 1); or a printed circuit board including an electrode for a connection of each of the leads and the die pad, a wiring pattern, and an opening exposing a part of a surface of the die pad; 2Application No. 16/963,677 Docket No. 022000-ME0020 the semiconductor element mounted on the surface of the die pad exposed through the opening or mounted on a surface of a metal block bonded to the surface of the die pad exposed through the opening, and connected to the wiring pattern with a metal wire, the surface of the metal block being opposite to a surface facing the die pad; electronic components connected to the wiring pattern and mounted on a surface of the printed circuit board opposite to a surface thereof facing the lead frame; and a sealing resin to seal the printed circuit board, the semiconductor element, the electronic components, and the metal wire so as to expose rear surfaces of the leads and the die pad opposite to surfaces facing the printed circuit board[[;]],wherein the printed circuit board has concave portions provided around the leads on an outer periphery thereof in which the wiring pattern is not formed so as to allow air, if present in the sealing resin, to be released through the concave portions (claim 3).
Prior Art Masumoto teaches semiconductor devices having cavity substrate structures for package-on-package assembly ([Abstract]), wherein (Fig. 1A+; [0019+]) a cavity substrate structure comprising a bottom solder ball attached on a backside, and a top solder ball attached on a front side and aligned with the bottom solder ball to form an alignment line; wherein the cavity substrate structure comprises: a multilayer base laminate substrate having a base center portion surrounded by a peripheral portion that further comprises a base interconnect via, a top substrate disposed over the multilayer base laminate substrate having an open cavity matching the base center portion, wherein the top substrate comprises a through-hole interconnect via, and wherein the top solder ball, the through-hole interconnect via, the base interconnect via, and the bottom solder ball are electrically interconnected; and one of the through-hole interconnect via and the base interconnect via is offset from the alignment line; at least one semiconductor die attached on the base center portion in the open cavity of the cavity substrate structure; and a top package disposed over the cavity substrate structure by the top solder ball. But, Prior Art Masumoto does not expressly teach a printed circuit board including an electrode for a connection of each of the leads and the die pad, a wiring pattern, and an opening exposing a part of a surface of the die pad; the semiconductor element mounted on the surface of the die pad exposed through the opening or mounted on a surface of a metal block bonded to the surface of the die pad exposed through the opening, and connected to the wiring pattern with a metal wire, the surface of the metal block being opposite to a surface facing the die pad; electronic components connected to the wiring pattern and mounted on a surface of the printed circuit board opposite to a surface thereof facing the lead frame; and a sealing resin to seal the printed circuit board, the semiconductor element, the electronic components, and the metal wire so as to expose rear surfaces of the leads and the die pad opposite to surfaces facing the printed circuit board[[; ]],wherein the printed circuit board has through holes provided around the leads on an outer periphery thereof in which the wiring pattern is not formed so as to allow air, if present in the sealing resin, to be released through the through holes (claim 1); or a printed circuit board including an electrode for a connection of each of the leads and the die pad, a wiring pattern, and an opening exposing a part of a surface of the die pad; 2Application No. 16/963,677 Docket No. 022000-ME0020 the semiconductor element mounted on the surface of the die pad exposed through the opening or mounted on a surface of a metal block bonded to the surface of the die pad exposed through the opening, and connected to the wiring pattern with a metal wire, the surface of the metal block being opposite to a surface facing the die pad; electronic components connected to the wiring pattern and mounted on a surface of the printed circuit board opposite to a surface thereof facing the lead frame; and a sealing resin to seal the printed circuit board, the semiconductor element, the electronic components, and the metal wire so as to expose rear surfaces of the leads and the die pad opposite to surfaces facing the printed circuit board[[;]],wherein the printed circuit board has concave portions provided around the leads on an outer periphery thereof in which the wiring pattern is not formed so as to allow air, if present in the sealing resin, to be released through the concave portions (claim 3).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F MOJADDEDI/Examiner, Art Unit 2898